Name: Commission Regulation (EEC) No 53/88 of 5 January 1988 laying down certain detailed rules for the application of the Supplementary Trade Mechanism to wine sector products and repealing Regulation (EEC) No 647/86
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 9 . 1 . 88 Official Journal of the European Communities No L 6/13 COMMISSION REGULATION (EEC) No 53/88 of 5 January 1988 laying down certain detailed rules for the application of the supplementary trade mechanism to wine sector products and repealing Regulation (EEC) No 647/86 Whereas Commission Regulation (EEC) No 52/88 (*) removed certain wine sector products from the list of those covered by the supplementary trade mechanism applicable to trade ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas on the basis of the application of the abovemen ­ tioned rules, and of the estimate in particular, indicative import ceilings as shown in this Regulation should be set and Commission Regulation (EEC) No 647/86 of 28 February 1986 laying down certain detailed rules for the application of the supplementary trade mechanism to viti ­ cultural products (6) repealed ; Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 ( 1 ) thereof . Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 ('), as last amended by Regulation (EEC) No 21 59/87 (4), laid down detailed rules for the application of the supplemen ­ tary trade mechanism (STM) ; whereas certain rules specific to the wine sector should be laid down for the application of the mechanism ; Whereas the Community established, with effect from 1 January 1988 , a combined nomenclature to meet the requirements of the Common Customs Tariff and of the external trade statistics of the Community ; whereas it is necessary to identify the goods by reference , to the combined nomenclature ; Whereas at the beginning of each marketing year an esti ­ mate is drawn up on the basis of forecast production and consumption of the products in question in Spain and in the Community as constituted on 31 December 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 For wine sector products the indicative import ceilings as referred to in Article 83 ( 1 ) of the Act of Accession shall be : (a) Indicative import ceilings for the Community as constituted on 31 December 1985 : (hectolitres) CN cod. Description Indicative ceilings ( 1987/88) 2009 60 2204 30 Grape juice (including grape must) Other grape must 200 500 ex 2204 Wine of fresh grapes , including fortified wines, with the excep ­ tion ot :  products of subheading 2204 30 ,  wines , including sparkling and liqueur wines, classed as quality wines produced in specified regions 500 000 (') OJ No L 55, 1 . 3 . 1986, P . 106 . (2) OJ No L 201 , 24. 7 . 1986 . P . 3 . (3) OJ No L 57, 1 . 3 . 1986, p 1 . (4) OJ No L 202, 23 . 7 . 1987 . r . 1 . (*) See page 11 of this Official Journal , (o) OJ No L 60 , 1 . 3 . 1986, p. 50 . No L 6/ 14 Official Journal of the European Communities 9 . 1 . 88 (b) Indicative Spanish import ceilings : (hectolitres) CN cock Description Indicative ceilings ( 1987/88) Grape juice (including grape must) Other grape must 50 200V 60 2204 30 ex 2204 Wine of fresh grapes , including fortified wines , with the excep ­ tion of :  - products of subheading 2204 30 , wines , including sparkling and liqueur wines, classed as quality wines psr 27 000 Article 2 1 . Where the combined nomenclature subheading specifies an alcoholic strength a 0,4 % vol tolerance shall be allowed for the purposes of validity of the supplementary trade mechanism (STM) licence . Licences foi these products shall show one of the following in box 20 :  Tolerancia del 0,4 % vol ,  Tolerance 0,4 % vol ,  Toleranz 0,4 % vol .  Ã Ã ½Ã ¿Ã Ã ® 0,4 % Ã ºÃ ±Ã ' Ã Ã ³Ã ºÃ ¿,  Tolerance of 0,4 % vol .  Tolerance de 0,4 % vol .  Tolleranza de 0,4 % vol ,  Tolerantie van 0,4 % vol,  Tolerancia del 0,4 % vol . 2. Applications for STM licences shall show the colour of the wine or must in box 7. Applications may be made for a licence covering several subheadings, by completion of boxes 7 and 8 in one of the following ways : (a) Box 7 : Grape juice (including grape must), concentrated, of a density of not less than 1,240 grammes per cubic centimetre at 20 °C Box 8 ex 2009 60 , ex 2204 30 91 and ex 2204 30 99 . (b) Box 7 : Grape juice (including grape must), not concentrated Box 8 : 2009 60 59 , 2009 60 79 , ex 2009 60 90 and ex 2204 30 91 . (c) Box 7 : Wine ot fresh grapes Box 8 . ex 2204 10, ex 2204 21 and ex 2204 29 . The product description and subheadings shown in the application shall be carried over to the STM licence Article 3 1 . The period of validity of the STM licences referred to in Article 2 of Regulation (EEC) No 574/85 shall be four months from the date on which the application is made. 2 . Article 5 of Commission Regulation (EEC) No 3388/81 (') shall be applicable in the case of STM licences . (  ) OJ No L 341 , 28 . il 1981 , p. 1 ° , 9 . 1 . 88 Official Journal of the European Communities No L 6/15 Article 4 The security to be lodged against STM licences shall be : CN code Description Amount (by net weight or volume) 2 ECU/ 100 kg 1 ECU/hl 2009 60 2204 30 ex 2204 Grape juice ( including grape must) Other grape must Wine of fresh grapes, including fortified wines , except products of subheading 2204 30 1 ECU/hl Article 5 1 . The provisions of paragraph 1 , the first subparagraph of paragraph 2, paragraphs 3 and 4 of Article 2 and of Articles 3 , 4 and 5 of Regulation (EEC) No 3388/81 shall be applicable in respect of STM import licences . 2 . In the case of products specified at points (c) and (e) of Article 1 (2) of Council Regulation (EEC) No 822/8 7 ('), as last amended by Commission Regulation (EEC) No 3992/87 (2), the period of validity of STM import licences and the security rate shall , except for fresh grapes other than table grapes , be the same as those specified in Articles 3 and 4. Article 6 Regulation (EEC) No 647/86 is repealed . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels . 5 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27 . 3 . 1987. p . 1 . (2) OJ No L 377, 31 . 12. 1987 .